Citation Nr: 1327547	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  10-44 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection renal cell carcinoma, status post radical nephrectomy.  

2. Entitlement to service connection renal cell carcinoma, status post radical nephrectomy, to include as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972, with confirmed service in the Republic of Vietnam from January 1970 to November 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran submitted a Notice of Disagreement in October 2010; a Statement of the Case was issue in October 2010; and a VA Form 9 was submitted in November 2010.  

The Veteran testified before the undersigned Veterans Law Judge at a Videoconference hearing in May 2012.  A transcript of that proceeding has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1. The RO denied service connection for renal cell carcinoma, status post right radical nephrectomy, in an unappealed March 2005 rating decision. 

2. The March 2005 rating decision is the last final decision prior to the Veteran's request to reopen his claim for renal cell carcinoma in June 2010. 

3. Evidence received since the March 2005 rating decision regarding the Veteran's claim for service connection for renal cell cancer is not cumulative of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 

4. The evidence of record is in equipoise as to whether the Veteran's renal cell carcinoma is due to Agent Orange exposure during active service


CONCLUSIONS OF LAW

1. The March 2005 rating decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2012).

2. New and material evidence having been received, the claim of entitlement to service connection for renal cell carcinoma is reopened. 38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2012).

3. Resolving reasonable doubt in favor of the Veteran, renal cell carcinoma was incurred in or aggravated by active military service, to include as due to Agent Orange exposure. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Claim to Reopen - Factual Background

This appeal arises out of the Veteran's claim that his renal cell carcinoma is due to Agent Orange/herbicide exposure.  As noted above, the Veteran has confirmed service in the Republic of Vietnam during the Vietnam Era. 

By way of history, the Veteran submitted an original claim for service connection for renal cell carcinoma in January 2005.  In support of his claim, the Veteran submitted a statement a January 2005 statement from Dr. E.D., which noted that the Veteran had been exposed to Agent Orange during the Vietnam War; that he was diagnosed with renal cell cancer in 2003; and that this statement was "in support of his consideration for Agent Orange toxicity that has caused him to develop this cancer."  The Veteran was not afforded a contemporaneous VA examination. 

By rating decision dated in March 2005 the RO denied service connection renal cell carcinoma.  Specifically the RO noted that the Veteran's service treatment records showed no evaluation, treatment, or diagnosis of renal cell carcinoma.  The RO also noted service connection for such condition could not be established on a presumptive basis because VA had not determined a positive association between renal cell carcinoma and herbicide exposure.  Dr. E.D.'s statement regarding herbicide toxicity and the development of renal cancer was dismissed for lack of rationale.  Although the RO provided notice of this denial, the Veteran did not initiate an appeal of the rating decision.  Thus, the RO's decision of March 2005 is final. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

The Veteran submitted a second claim (i.e., a claim to reopen) for renal cell carcinoma in June 2010.  In connection with this claim the Veteran submitted several medical statements suggesting the possibility of a direct relationship between the Veteran's Agent Orange exposure and the development of his renal cell carcinoma.  Specifically, Dr. T.H. provided a statement dated in June 2010, which indicated that he was unable to find any good information to either support or refute a connection between toxin exposure and renal; that the Veteran did not have any known risk factors for renal cell carcinoma; and that exposure to dioxin or Agent Orange certainly may increase the risk of many cancers.  Dr. T.H. concluded that "it may be as likely as not that these exposures many years ago could potentially have led to the development of his renal cell carcinoma."  

The Veteran likewise submitted a statement from Dr. C.E., also dated in June 2010, which indicated that he was unable to exclude "that the patient's renal cell carcinoma was not caused by Agent Orange exposure." 

And, finally, a June 2010 statement from Dr. A.D. indicated that he could not "exclude a possibility that [the Veteran's] renal cell cancer may have been caused by his exposure to Agent Orange."  

By rating decision dated in September 2010, the RO reopened the claim, but continued to deny the Veteran's claim for service connection for renal cancer.  The Veteran submitted a Notice of Disagreement in October 2010 and thereafter timely perfected an appeal.  

New and Material Evidence - Analysis

When a veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material." If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board notes that even though the RO found that there was evidence to reopen the claim, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened. See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim. 

Upon review of the record, the Board finds that evidence received since the March 2005 rating decision is new and material.  Specifically, the Board finds that the aforementioned statements dated in June 2010 from Drs. T.H., C.E., and A.D., are both new and material.  These statements were not of record at the time of the March 2005 rating decision, relate to the unestablished fact of current disability necessary to substantiate the claim for service connection for renal cell carcinoma, and raise a reasonable possibility of substantiating the claim on the merits.  

In addition to the above, and since the March 2005 denial, the Veteran has also submitted: (1) a statement from Dr. A.D., dated in August 2011, suggesting a connection between renal cancer and herbicide exposure; (2) a June 2012 statement from Dr. T.H., again indicating that it was "more likely than not that Agent Orange played a causative role in the development of [the Veteran's] metastatic renal cancer"; and (3) the Veteran's May 2012 hearing testimony before the undersigned Veterans Law Judge, during which time he reported that he was a physician's assistant (working in urology for 11 years) and he believed that his exposure to Agent Orange had to be filtered by his kidneys and cancer resulted. 

The foregoing evidence was not of record at the time of the March 2005 rating decision, relates to the unestablished fact of current disability necessary to substantiate the claim for service connection for renal cell carcinoma, and raises a reasonable possibility of substantiating the claim on the merits.  This additional evidence is sufficiently significant that it must be considered in order to fairly decide the merits of the claim; therefore, the claim is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Shade, supra

As discussed above, the Board has reopened the claim for service connection for renal cell carcinoma.  The appeal must now be considered based on all the evidence of record. 

Service Connection for Renal Cell Carcinoma

The Veteran alleges entitlement to service connection for renal cell carcinoma based on exposure to Agent Orange while in Vietnam. 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. § 3.303(a) (2012).  If a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases. 38 C.F.R. §§ 3.307, 3.309 (2012).  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service." 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to Agent Orange during active service, service connection is presumed for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes; Hodgkin's disease ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), but excluding hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease; all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. §§ 3.307(a)(6) , 3.309(e).

A presumption of service connection based on Agent Orange exposure in the Republic of Vietnam during the Vietnam era is not warranted for various conditions, including renal cancer (kidney) and any other condition for which VA has not specifically determined a presumption of service connection is warranted. 75 Fed. Reg. 81332 (Dec. 27, 2010); 75 Fed. Reg. 32540 (June 8, 2010); 72 Fed. Reg. 32395 (June 12, 2007); 68 Fed. Reg. 27630 -27641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232  (November 2, 1999); 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996).

Here, the Veteran's service personnel records (SPRs) demonstrate that he served in Vietnam from January 1970 to November 1970.  Accordingly, he is presumed exposed to Agent Orange. See 38 C.F.R. § 3.307(a)(6)(iii). 

Renal cell carcinoma, however, is expressly prohibited from presumptive service connection.  Accordingly, entitlement to service connection on a presumptive basis is not warranted. 

Notwithstanding the foregoing, the Veteran may still establish service connection with proof of actual direct causation. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  

"Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner." Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009).  A statistical correlation between Agent Orange and a disease not on the presumptive list may not be the only basis for a positive nexus opinion; it may be part of the analysis, but the entirety of the analysis provided by the medical professional must be weighed and considered. Polovick, 23 Vet. App. at 53-54  .

In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  A layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet. Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma. Layno, supra. 

Here, the Veteran's SPR's indicate he was exposed to Agent Orange during Vietnam service.  Additionally, private and VA medical records dated from 2003 to the present, demonstrate a diagnosis of renal cell carcinoma (with metastasis to the lung), status post nephrectomy.  There is, therefore, an in-service event and a current disability. See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Thus, the only issue for resolution in this appeal is whether there is a nexus between the Veteran's Agent Orange exposure and his renal cell carcinoma.

In various submissions and statements of record, the Veteran has stated his belief that his kidneys had to "filter" out the Agent Orange to which he was exposed during service, and that this resulted in renal cancer. See, e.g., Hearing Testimony, p.3.  The Board notes that the Veteran is a physician's assistant with a background in urology; therefore, his testimony and written statements should be considered as competent medical evidence with some limited probative value. 

The Veteran submitted a January 2005 statement from Dr. E.D., which noted that the Veteran had been exposed to Agent Orange during the Vietnam War; that he was diagnosed with renal cell cancer in 2003; and that this statement was "in support of his consideration for Agent Orange toxicity that has caused him to develop this cancer."  

In a June 2010 statement, Dr. C.E. reported that he had treated the Veteran for right renal cell carcinoma from 2003 to 2007, performed a right nephrectomy in 2003, and was unable to "exclude that the patient's renal cell carcinoma was not caused by Agent Orange exposure."

In a June 2010 statement, Dr. T.H. reported that he had treated the Veteran for the last two years for renal cell carcinoma and that he was "unable to find any good information either to support or refute military service and potential toxin exposure with the occurrence of metastatic renal cell carcinoma."  He noted that there were few strong risk factors identified for renal cell carcinoma, in general, and the Veteran had no other known risk factor for renal cell carcinoma.  He further stated that exposure to dioxin or Agent Orange "certainly may increase the risk of many cancers," and thus, "it may be as likely as not that these exposures many years ago could potentially have led to the development of his renal cell carcinoma." 

In a June 2010 statement, Dr. A.D. stated that he had previously treated the Veteran for renal cell cancer with metastasis to his lung and retroperitoneum; he opined that he could not "exclude a possibility that [the Veteran's] renal cell cancer may have been caused by his exposure to Agent Orange."

In October 2010, the Veteran submitted copies of several scientific/pharmaceutical studies addressing dioxin binding, but none of the studies specifically addressed a connection between Agent Orange exposure and renal cell carcinoma.  As these articles/studies submitted by the Veteran are general in nature and do not specifically relate to the facts and circumstances surrounding the Veteran's case, this evidence has limited probative value. See Sacks v. West, 11 Vet. App. 314 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships). 

The Veteran also submitted several copies of several previous Board decisions concerning the link between Agent Orange exposure and renal cell carcinoma.  However, previous Board decisions are not binding on the Board, unless the previous Board decision(s) specifically addressed this particular Veteran's case.  That is not the situation here. See 38 C.F.R. § 20.1303 (2012). 

In a November 2010 VA examination report, the examiner opined that renal cell carcinoma was not caused by or a result of Agent Orange exposure during service.  He reasoned that there was no known association between herbicide exposure and renal cell carcinoma. 

In an August 2011 statement, Dr. A.D. stated that he was unable to find any specific risk factor for the Veteran to develop kidney cancer.  He specifically cited to a report from the Journal of Occupational Environmental Medicine, which suggested a connection between cancer and an herbicide that was used during the Vietnam War.  He further stated that he had treated many Vietnam Veterans with kidney cancer and that the Journal report "gives a good possible explanation for what appears to be increased numbers of kidney cancer cases in Vietnam Veterans."  

In a November 2011 VA addendum opinion, the examiner responded that there was no medical evidence in peer reviewed medical journals that Agent Orange exposure causes or contributes to renal cell carcinoma. 

Lastly, in a July 2012 statement, Dr. T.H. stated that he had been treating the Veteran for metastatic renal cell carcinoma (kidney cancer) for several years and that the Veteran had developed this cancer somewhat unexpectedly at the young age of 52.  Dr. T.H. noted the absence of hereditary disposition to this type of cancer and any other reason that he could point to as to why he would develop kidney cancer.  He stated that the Veteran very clearly served in Vietnam with exposure to Agent Orange, a well known toxin "that has predisposed patients to many types of cancers."  He noted that it was very difficult to prove, one way or another, whether a specific exposure has caused a cancer, but that there "does appear to be some data from the Veterans Administration Hospital in Louisiana documenting the number of patients with Agent Orange exposure who developed renal cell carcinoma, suggesting a link."  In sum, Dr. T.H. opined that it was more likely than not that Agent Orange played a causative role in the Veteran's development of renal cell carcinoma.  He noted that although renal cancer was not on the current list of diseases recognized by VA as associated with Agent Orange exposure, "there appears to have been specific cases where disability has been granted for this disease."  

In this case, the Board finds that the evidence of record supports a finding of direct service connection for renal cell carcinoma as due to Agent Orange exposure.  There are multiple etiological opinions of record to be assessed. See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record).  

With respect to the January 2005 private medical opinion provided by Dr. E.D., that opinion baldly concluded that Agent Orange toxicity caused the Veteran to develop renal cancer.  In other words, Dr. E.D. provided no supporting data, rationale, or other detail in rendering his opinion.  For these reasons, the Board affords little probative value to Dr. E.D.'s opinion. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

With respect to the June 2010 private medical statements provided by Drs. C.E., T.H., and A.D., as well as the August 2011 statement provided by Dr. A.D., although competent and credible, these opinions are either couched in speculative terms and/or fail to establish a definitive conclusion as to etiology (e.g., renal cancer "may" have been caused by his exposure to Agent Orange, or Agent Orange exposure "could potentially" have led to the development of his renal cell carcinoma, etc.).  Thus, the Board does not find these opinions significantly probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data); Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" had schizophrenia deemed speculative).  

The November 2010/November 2011 VA examiner's negative nexus opinion is also competent and credible.  The Board assigns probative value to the opinion because it was non-speculative and based upon a review of the relevant records. See Nieves-Rodriguez, 22 Vet. App. at 302-04.  But the examiner focused on the lack of a presumptive link approved by VA.  As noted above, presumptive service connection is not the only avenue for service connection. See Combee, 34 F.3d at 1043-44; Polovick, 23 Vet. App. at 53-54.  The probative value, therefore, is diminished.

Lastly, Dr. T.H.'s July 2012 positive nexus opinion is likewise competent and credible.  He unequivocally concluded that Agent Orange exposure more likely than not played a causative role in the development of the Veteran's renal cancer.  The Board finds the opinion to be probative because it was based upon the Veteran's medical history and his lack of risk factors for renal cell carcinoma; however, the probative value is somewhat diminished as the opinion appears to be based, in part, on generalized/speculative data regarding cancers (e.g., "it is very difficult to prove one way or another...but there does appear to be some data...suggesting a link."). 

In summary, there are positive and negative etiological opinions of record.  Each opinion is significantly probative, but contains flaws that reduce the probative value and weight assigned by the Board.  Therefore, the Board finds that the medical evidence has placed the record in equipoise as to whether the Veteran's renal cell carcinoma is related to his military service, and accordingly, the Board must resolve this issue in favor of the Veteran.  Accordingly, service connection is warranted.




ORDER

New and material evidence having been presented to reopen the claim of entitlement to service connection for renal cell carcinoma, the claim is reopened and service connection is granted.





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


